DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Henson, US 2009/0090993. 
Claim 1: Henson discloses 
a first dielectric layer (120) disposed over a substrate (110); 
a first conductive feature (114) disposed within the first dielectric layer; 
and a conductive line (122) connected to the first conductive feature, the conductive line including: 
a line-like portion (133, horizontal portion, FIG. 4) having a first length and a first width; 
and a first line-end portion (right vertical portion of 133, FIG. 4) connected to the line-like portion and disposed over the first conductive feature, 
wherein the first line-end portion has a second width that is larger than the first width, wherein the first line-end portion has a second length that is smaller than the first length (FIG. 4).
Claim 2: the conductive line further includes a second line-end portion connecting to the line-like portion, wherein the second line-end portion has a third width that is larger than the first width, wherein the 

    PNG
    media_image1.png
    546
    602
    media_image1.png
    Greyscale

Claim 4: the first line-end portion is connected to a first end of the line-like portion (FIG. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 21-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Morikawa, US 5,949,111. Alternatively, claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa.
Claim 1: Morikawa discloses
a first dielectric layer (9) disposed over a substrate (1); 
a first conductive feature (12) disposed within the first dielectric layer; 
and a conductive line (10) connected to the first conductive feature, the conductive line including: 
a line-like (middle) portion having a first length and a first width; 
and a first line-end portion (bottom, FIG. 7(a)) connected to the line-like portion and disposed over the first conductive 
wherein the first line-end portion has a second length that is smaller than the first length (FIG. 7(a)).
Claim 2: the conductive line further includes a second line-end portion (top, FIG. 7(a)) connecting to the line-like portion, wherein the second line-end portion has a third width that is larger than the first width, wherein the second line-end portion has a third length that is smaller than the first length (FIG. 7(a)).
Claim 3: the third width is the same as the second width (FIG. 7(a)). Morikawa appears to disclose that the widths are the same. Furthermore, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). 
Claim 4: the first line-end portion is connected to a first end of the line-like portion (FIG. 7(a)).
Claim 5: Morikawa discloses a second conductive feature (12, bottom of FIG. 7(a)) disposed over the substrate, and wherein the first line-end portion physically contacts the first conductive feature and the second line-end portion physically contacts the second conductive feature (FIGS. 7(a) and 7(b)).
Claim 6: at least one of the first conductive feature and the second conductive feature is a contact (12).
Claim 7: Morikawa discloses a doped region disposed in the substrate (40), and wherein the contact extends to the doped region.
FIG. 7(b) shows the gate contact, which is separated from the doped region by a gate insulator. However, as shown in FIG. 7(a), the gate insulator is only under the gate contact, and not under the source and drain regions on either side. Thus the contacts 12 on the top and bottom of interconnect 1o on the right side of FIG. 7(a) contact the substrate, in the case of the top contact, well 40. Furthermore those in the art would recognize that these contacts would need to touch the substrate for the device to work – that is, for the current to flow to and from the source and drain.
Claim 8: Morikawa discloses
a first dielectric layer (9) disposed over a substrate (1); 
a first conductive feature (12) extending through the first dielectric layer; 
and a conductive line (10) in contact with the first conductive feature, the conductive line including: 
a line-like portion (middle) having a first length and a first width; 
a first line-end portion (top) connected to a first end of the line-like portion, wherein the first line-end portion has a second width that is larger than the first width, wherein the first line-end portion has a second length that is smaller than the first length (FIG. 7(a)); 
and a second line-end portion (bottom) connected to a second end of the line-like portion, wherein the second line-end portion has a third width that is larger than the first width, wherein the second line-end portion has a third length that is smaller than the first length (FIG. 7(a)).
Claim 9: Morikawa discloses
a gate stack (6, 7) disposed over the substrate; 
and a doped feature (40) disposed in the substrate adjacent the gate stack, 
and wherein the first conductive feature (bottom center, FIG. 7(a) extends to the gate stack (FIG. 7(b)) and a second conductive feature (bottom right, FIG. 7(a)) extends to the doped feature.
Claim 10: the second line-end portion is disposed over a second conductive feature (FIG. 7(a)).
Claim 11: Morikawa discloses a second dielectric (11) disposed over a second conductive feature (VCC, GND) thereby preventing the conductive line from physically contacting the second conductive feature (FIGS 1(b), 7(a), 7(b)). 
Claim 12: the first line-end portion physically contacts a top surface of the first conductive feature, the top surface of the first conductive feature facing away from the substrate, and wherein the second line-end portion physically contacts a top surface of a second conductive feature, the top surface of the second conductive feature facing away from the substrate (FIGS. 7(a) and 7(b)).
Claim 14: the second width is equal to the third width, and wherein the second length is equal to the third length (FIG. 7(a)). Furthermore, changes in dimensions are typically not a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).




Claim 21: Morikawa discloses
a substrate (1); 
a first dielectric layer (9) disposed over the substrate; 
a first conductive feature (12) extending through the first dielectric layer; 
and a conductive line (10) disposed over the substrate and in contact with the first conductive feature, the conductive line comprising: 
a line-like portion (middle, FIG. 7(a)) having a first length and a first width; 
a first line-end portion (top, FIG. 7(a)) having a second width that is larger than the first width, and a second length that is smaller than the first length; 
and a second line-end portion (bottom, FIG. 7(a)) having a third width that is larger than the first width, and a third length that is smaller than the first length, 
wherein a first end of the line-like portion is connected to the first line-end portion and a second end of the line-like portion opposite the first end is connected to the second line-end portion (FIG. 7(a)).
Claim 22: Morikawa disclsoes
a gate stack (6, 7) disposed over the substrate; 
and a doped feature (40) disposed in the substrate adjacent the gate stack, wherein the first conductive feature (top middle, FIG. 7(a)) extends to the gate stack and a second conductive (top right, FIG. 7(a)) feature extends to the doped feature.
Claim 23: the second line-end portion is disposed over a second conductive feature (FIG. 7(a)).
Claim 24: Morikawa discloses a second dielectric (11) disposed over a second conductive feature (VCC, GND) thereby preventing the conductive line from physically contacting the second conductive feature (FIGS 1(b), 7(a), 7(b)). 
Claim 25: the first line-end portion physically contacts a top surface of the first conductive feature, the top surface of the first conductive feature facing away from the substrate, and wherein the second line-end portion physically contacts a top surface of a second conductive feature, the top surface of the second conductive feature facing away from the substrate (FIGS. 7(a) and 7(b)).


Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa in view of Chen, US 2008/0217735. Chen discloses at [0019] forming a barrier diffusion layer before deposition of a conductive line (formed e.g. of copper). This was very common in the art and would have been obvious as ubiquitous in the art because (1) copper and other metals are highly conductive, and (2) barrier layers can prevent diffusion and serve other purposes. It would have been very obvious to have used such a layer in Morikawa as a known effective way to form a conductive line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897